Citation Nr: 1636924	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased rating for service-connected unspecified trauma and stressor-related disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In March 2013, the RO denied a claim for service connection for right ear hearing loss.  In April 2015, the RO denied a claim for
an increased rating for service-connected unspecified trauma and stressor-related disorder, currently evaluated as 10 percent disabling.  

In April 2014, the Veteran was afforded a hearing at the RO.  In September 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  Copies of the hearing transcripts are of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected unspecified trauma and stressor-related disorder, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right ear hearing loss is related to his service.

CONCLUSION OF LAW

The Veteran's right ear hearing loss is related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right ear hearing loss is due to his service.  During his hearing, held in September 2015, he testified that he worked in a deck division in the Navy, and that his duties exposed him to loud noise, to include requiring him to work with machinery that included cranes, sanders, and pneumatic tools.  He stated that he was only given small foam ear inserts to wear.  He essentially denied post-service exposure to loud noise.  

The Board notes that service connection is currently in effect for disabilities that include left ear hearing loss, and tinnitus.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id.  at 159.

The Veteran's discharge, (DD Form 214) shows that his military specialty was functional support and administration.  The Veteran's personnel file shows that he served aboard two ships during his active duty.  

The Veteran's service treatment reports include audiometric test results, dated in October 1990 and March and July of 1991, which show that the Veteran did not have right ear hearing loss, as defined at 38 C.F.R. § 3.385.  The Veteran's separation examination report, dated in September 1992, also includes audiometric test results which show that the Veteran did not have right ear hearing loss, as defined at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  

As for the post-service medical evidence, in December 2012, the Veteran was afforded a VA audio examination.  The report of this examination shows that the Veteran's measured puretone threshold values met the criteria for right ear hearing loss, as defined at 38 C.F.R. § 3.385.  The Veteran reported a 20-year history of AU (both ears) hearing loss, with exposure to loud noise during service from the use of pneumatic tools.  He denied post-service or recreational exposure to loud noise.  The examiner concluded that the Veteran's current left ear hearing loss was related to his service.  The examiner noted that there was no threshold shift in right ear hearing during service, but did not otherwise provide an opinion as to right ear hearing loss.  

In March 2013, a supplemental VA etiological opinion was obtained from the December 2012 VA examiner.  The examiner concluded that the Veteran's right ear hearing loss was not related to his service, explaining that he had normal hearing upon separation from service, and that there was no threshold shift in right ear hearing during service.  

The Board finds that service connection for right ear hearing loss is warranted.  The Veteran is shown to have a military specialty involving functional support in the Navy, with service aboard two ships.  His claimed exposure to loud noise from pneumatic tools and other machinery is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown right ear hearing loss is related to his service.  For hearing loss, the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley  v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In this case, the Veteran's inservice audiometric test results include March 1991 results, which show that his right ear hearing was just barely below the threshold minimum requirements at 38 C.F.R. § 3.385, i.e., he had a 25-decibel loss at 1,000, 3,000 and 4,000 Hz.  In addition, the evidence establishes that the Veteran currently has right ear hearing loss for VA purposes under 38 C.F.R. § 3.385. 

As a consequence, the salient question is whether or not his current right ear hearing loss is at least partially attributable to his in-service noise exposure, which the Board concedes was likely substantial, given the nature of his service.  The Board has considered the opinion of the March 2013 VA examiner, who opined that it was less likely than not that the Veteran's right ear hearing loss is related to active duty service.  However, in support this opinion, the examiner noted that he had normal right ear hearing upon separation from service, and that there was no threshold shift in right ear hearing during service.  To the extent that her conclusion is based on a lack of showing of right ear hearing loss during service, it is well established that the rationale is insufficient.  See Hensley, 5 Vet. App at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Also, the VA examiners' opinion does not appear to have considered the value of the Veteran's statements regarding his right ear hearing loss. 

While he is not a medical professional, and thus cannot make his own medical conclusions, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, service connection is in effect for left ear hearing loss, and tinnitus, and there is no reason to doubt the credibility of the Veteran's assertion that he began to experience diminished right ear hearing during active duty service.  Even though it may not have been clinically identified until 2012, this fact would not contradict his assertion that he has experienced some less substantial levels of right ear hearing loss prior to that time.  When reviewing the evidence in its totality, the Board determines that it is at least as likely as not that his right ear hearing loss is at least partially due to his service.  Thus, service connection for right ear hearing loss is warranted on this basis. 

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for right ear hearing loss is granted.  


REMAND

In his appeal (VA Form 9), dated in April 2016, submitted in association with the claim for an increased rating for service-connected unspecified trauma and stressor-related disorder, currently evaluated as 10 percent disabling, the Veteran indicated that he desired a hearing before a decision review officer (DRO) at the RO.  He has not yet been afforded a hearing on this issue.  38 U.S.C.A. § 7107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a DRO hearing at the RO.  The appellant and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  

2.  After completing the requested actions and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If the benefit sought on appeal remains denied, the RO should furnish, to the appellant and his representative, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


